— Order unanimously reversed, without costs, and motion granted. Memorandum: The expenses of diathermy treatment may not be considered in computing the $500 threshold requirement for a "serious injury” under section 671 (subd 4, par [b]) of the Insurance Law (Geblein v Arida, 55 AD2d 1048; Sanders v Rickard, 51 AD2d 260; see Colenzo v Kernan, 49 AD2d 809). " 'Serious Injury’ ” is defined, under paragraph (a) of subdivision 4 of the same section as a personal injury which results, inter alia, in a "permanent loss of use of a body organ, member, function, or system”. The sprains and contusions suffered by plaintiff-respondent, however, as evidenced by his own doctor’s reports contained in the record do not establish any "permanent” loss. (Appeal from order of Erie Supreme Court —partial summary judgment.)
Present — Moule, J. P., Cardamone, Dillon, Goldman and Witmer, JJ.